Judgment unanimously affirmed. Memorandum: Proof of defendant’s conviction of a subsequent unrelated charge of criminal possession of a forged instrument was admissible to prove defendant’s knowledge of the forgery in the instant case (People v Molineux, 168 NY 264, 297-298; see also, People v Schwartzman, 24 NY2d 241; People v Dales, 309 NY 97,101).
We have examined defendant’s other claim of error and find it without merit. (Appeal from judgment of Monroe County Court, Cornelius, J. — criminal possession of forged instrument, second degree.) Present — Callahan, J. P., Boomer, Green, Pine and Schnepp, JJ.